                                         Case 4:15-cv-04959-YGR Document 363 Filed 08/23/19 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         RIANA BUFFIN, et al.,
                                   6                                                        Case No. 15-cv-04959-YGR (JCS)
                                                        Plaintiffs.
                                   7                                                        NOTICE AND ORDER SETTING
                                                 v.                                         FURTHER SETTLEMENT
                                   8                                                        CONFERENCE
                                         CITY AND COUNTY OF SAN
                                   9     FRANCISCO, et al.,
                                  10                    Defendants.

                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          You are hereby notified that a Further Settlement Conference is scheduled for August 28,

                                  14   2019, at 9:30 a.m., in Courtroom G, 15th Floor, 450 Golden Gate Avenue, San Francisco,

                                  15   California 94102. Updated confidential settlement conference statements shall be lodged with the

                                  16   Court by Noon, on Tuesday, August 27, 2019. Each party shall also submit their updated

                                  17   statements in .pdf format and email their statement to JCSsettlement@cand.uscourts.gov, along

                                  18   with a .pdf of any previous settlement conference statement(s).

                                  19          Lead trial counsel shall appear at the Settlement Conference with the parties and persons

                                  20   having unlimited authority to negotiate and settle the case.

                                  21          The parties shall notify the undersigned's Chambers immediately at (415) 522-3691 if this

                                  22   case settles prior to the date set for the Further Settlement Conference. All other provisions of this

                                  23   Court's original Notice and Settlement Conference Order remain in effect.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 23, 2019

                                  26                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  27                                                    Chief Magistrate Judge
                                  28
